Citation Nr: 0840962	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
bilateral hearing loss, evaluated as 10 percent disabling 
from March 31, 2003 and 40 percent disabling from May 29, 
2008.

2.  Entitlement to service connection for a foot disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded the matter in March 2007 to 
obtain the veteran's complete service medical records and a 
current VA examination for hearing loss.


FINDINGS OF FACT

1.  From March 31, 2003 to May 28, 2008, the veteran's 
service-connected hearing loss is manifested by no more than 
Level IV hearing loss in the right ear and Level V in the 
left ear.

2.  From May 29, 2008 to the present, the veteran's service-
connected hearing loss is manifested by no more than Level 
VII hearing loss in each ear.

3.  The veteran's current foot disease is not related to his 
active military service.


CONCLUSION OF LAW

1.  From March 31, 2003 to May 28, 2003, the criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2008).

2.  From May 29, 2008 to the present, the criteria for an 
evaluation in excess of 40 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2008).

3.  The veteran's current foot disease was not incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hearing loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.1 (2008).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" have been employed in this case.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in table VI represent nine categories of 
decibel loss based on the pure tone audiometric test.  The 
numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).   When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

A.  From March 31, 2003 to May 28, 2008

The findings from the May 2003 VA examination correlate to a 
10 percent rating.  The right ear puretone average of 48 
decibels and speech discrimination of 70 percent equates to a 
Roman Numeral IV loss in the right ear.  The left ear 
puretone average of 50 decibels and speech discrimination of 
72 percent equates to a Roman Number V loss in the left ear.  
The exceptional patterns of hearing loss described in 
38 C.F.R. § 4.86 were not shown. 

The veteran was administered additional audiological 
evaluations subsequent to the May 2003 VA examination for the 
purpose of treatment.  None of the evaluations prior to the 
May 2008 VA examinations showed findings that would entitle 
the veteran to a higher rating. 

B.  From May 29, 2008 to the present

The findings from the May 2008 VA examination correlate to a 
40 percent rating.  The right ear puretone average of 65 
decibels and speech discrimination of 56 percent equates to a 
Roman Numeral VII loss in the right ear.  The left ear 
puretone average of 66 decibels and speech discrimination of 
58 percent also equates to a Roman Number VII loss.  The 
exceptional patterns of hearing loss described in 38 C.F.R. 
§ 4.86 were not shown. 

II.  Foot disease

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The only complaint of a foot problem in the service treatment 
records appears in a September 1977 reserve duty physical 
examination.  The veteran indicated that his feet hurt in the 
mornings for 15 minutes when he woke up.  The November 1967 
separation examination indicates normal feet.

Private treatment records show complaints of fungal toenails 
beginning in August 1998.  VA treatment records indicate the 
same beginning in April 2002. 

The preponderance of the evidence does not establish a nexus 
based upon continuity of symptomatology.  The veteran filed 
his claim over 30 years after separation from active duty 
service.  While the Board has taken into consideration his 
contention that he was not asked to take off his boots during 
the November 1967 separation examination, the medical 
evidence of record does not show any skin-related foot 
condition during service and does not show the currently 
diagnosed fungal toenails until decades after service.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
foot disease must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2003 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in April 2007.  
The notice was returned to the RO because the veteran's 
mailing address was not current.  The veteran is responsible 
for notifying VA when his mailing address changes.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the 10 percent initial evaluation 
assigned to his hearing loss.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection and an increased evaluation.  38 U.S.C.A. § 5103A 
(a), (b), (c) (West 2002 & Supp. 2008).  Specifically, the RO 
secured and associated with the claims file all evidence 
pertinent to this claim, including service medical records 
and VA examinations.  VA did not have a duty to provide a VA 
examination for the veteran's feet because there was no 
evidence of a disease or injury in service as detailed in 
38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an increased initial evaluation for bilateral 
hearing loss is denied.

Entitlement to service connection for a foot disease is 
denied.




____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


